Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species pf silkworm silk fibroin, interconnected, astrocyte, neurons and claims 1 in the reply filed on 10/20/2020 is acknowledged.  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2020.
Claims 1-19 are under consideration in the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/317,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections
The objections to the specification and claim 9 is withdrawn in view of the newly amended claims.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wray et al., US2014/0370094 (4/28/2020 IDS, #4) in view of East et al., 2010 (1/21/2021 PTO-892).
Wray teaches 3 dimensional (3D) silk-based scaffolds that have tunable properties that allow for cell compartmentalization and endothelialization for engineering m to 100-500 m (see paragraphs 6, 8, 30) as in instant claim 9. Wray teaches that that the hollow conduits allows oxygen but allows the compartmentalization of different cells within the different compartments (see paragraphs 22-25) as in instant claims 15 and 16. While Wray teaches neuronal cells, Wray does not specifically teach the glia cell type of specific neurons of instant claims 1, 10-11 and 19.
East teaches a 3D mammalian cell-seeded collagen gel culture system to determine the effect of astrocyte cells on neuronal growth (see abstract and page 3174, 1st column, 1st paragraph). East teaches using astrocytes (glial cells) in a 3D culture system to create channels and creating pathways for regeneration of neuronal axons to bridge a lesion in a spinal cord repair (see page 3173) as in instant claims 1, 10-11 and 18. East teaches using dorsal root ganglia (DRG) neurons to seed on 3D tethered astrocyte cultures which promote neurite outgrowth (see page 3177, 2nd column, 2nd st column; page 31802nd column) as in instant claims 1, 10-11. The dorsal root ganglia (DRG) neurons are sensory neurons as required in instant claims 1, 18- 19. East teaches that aligned 3D astrocytes are conducive to supporting and guiding neuronal growth and view a device for implantations into a spinal cord lesion in vivo (seepage 3182, 1st column, 3rd paragraph). East further suggests testing other materials besides collagen to produce the 3D implantable scaffold (see page 3182, bottom of 1st column). East does not teach a 3D silk fibroin matrix scaffold.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Wray and East. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Wray teaches using the silk matrix scaffold for in vivo implantation (see paragraphs 82, 119) and one wanting to treat spinal cord injuries would use the 3D scaffold taught by Wray with the cells, astrocytes and neurons, in view of East’s teaching that this combination of cells in a 3D implantable scaffold would produce increased neurite outgrown in the injured area. One would want to combine the cells taught by East with the specific 3D matrix scaffold taught by Wray since the silk fibroin is biodegradable (see paragraph 119 and claim 103) and would improve outgrowth of neuronal neurites out of the spinal cord scar tissue. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  



Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. Applicant argues that the Examiner claims glia cells are taught by the Wray reference. This is not found persuasive because it is clearly stated in the office action that the Wray does not teach glial cells. This missing limitation in made up by the other reference, East, that is part of the 103 obvious rejection.
Applicant argues that the examiner states that Wray teaches that silk fibroin would improve outgrowth of neuronal neurites out of the spinal cord. This is a mischaracterization of the motivational statement. The 103 motivation statement, as set forth above, motivates one to use the 3D scaffold taught by Wray since the silk fibroin is biodegradable (see paragraph 119 and claim 103). The improvement of outgrowth is taught by East as the combination of neurons and glial cells. Therefore, there is clear motivation in the art that one would use neurons and glia to produce neurites and incorporates the 3D matrix scaffold taught by Wray since the silk fibroin is biodegradable since these are favorable characterizes to produce the desired outcome of overcoming spinal scar tissue due to injuries.
Applicant argues that the conclusory statement that hypothetical combination would contain all of the advantages of the gel of East is improper. This is not found persuasive. It is pointed out that the claim language is “comprising” language and therefore, is not only limited to the claimed elements would be capable of including all of the limitations of East and its components. Further, as in stated in MPEP §2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed composition since both references are towards the same field of endeavor, the 3D matrixes for neural cell culture.
Finally, absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Both Wray and East teach compositions for 3D matrixes to support CNS cell growth for implantation in a subject and provide a clear indication that these matrixes are modifiable and one ordinary skill in the art would be able to identify the possible combinations that would produce a useful scaffold to support neurons and glia as a supportive culture system for possible future transplantation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/314,169. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘169 claims a silk fibroin 3D matrix comprising neurons, glial cells and endothelial cells which reads on the instant claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. Applicant argues that the ‘169 application does not mention glial cells. This is not found persuasive because nervous system cells encompasses glial cells as in their instant claim 1. Further, the claim 4 of ‘169 explicitly calls for neurons and glial cells. Therefore, applicant’s arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649